DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shriner, US 2013/0149866.
Shriner shows the invention substantially as claimed including a plasma processing apparatus for processing a semiconductor wafer, the plasma processing apparatus comprising: a processing chamber 240; a plasma chamber 174 separated 
With respect to the gas injection aperture configured for the injection of a protective gas onto the semiconductor wafer to control a width of a bevel treatment process on the semiconductor wafer, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Shriner is capable of being used so to allow the injection of a protective gas onto the semiconductor wafer 
With respect to active radicals being provided for treatment of a bevel portion of the semiconductor wafer, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Shriner is capable of being used to provide active radicals for treatment of a bevel portion of the semiconductor wafer, if such method is desired to be performed within the apparatus.
With respect to the plurality of holes of the separation grid overlap the bevel portion of the semiconductor wafer, it should further be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Shriner is capable of being used to treat a semiconductor wafer having a bevel portion.  Additionally, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Furthermore, 
Regarding the plurality of holes extending over each side of the bevel portion by about 20% of a size of the bevel portion of the semiconductor wafer, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Shriner is capable of being used to treat a semiconductor wafer having a bevel portion so that the plurality of holes extend over each side of the bevel portion by about 20% of a size of the bevel portion of the semiconductor wafer.  Additionally, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Furthermore, and this notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the amount, position, and/or extension over the substrate of the plurality of holes during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such 
With respect to claims 3-4 and 15-16, it should be noted that the blocking portion would reduce the passage of ions and active radicals generated in the plasma to the processing chamber; and the blocking portion comprises a solid portion of the separation grid that does not have any holes (figs. 2 and 3C-3D).
Regarding claim 11, it should be noted that the pedestal comprises a heat source for heating the semiconductor wafer (see, for example, paragraph 0006).

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Shriner, US 2013/0149866.
Shriner does not expressly disclose that the edge portion extends a distance of about 30 mm or less from a perimeter of the separation grid.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the claimed distance during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being obvious over Shriner, US 2013/0149866 in view of Ma et al., US 2018/0358204 or Rasheed et al., US 2010/0048028 or Powell et al., US 6,287,643. 


Claims 10, 12-13 is/are rejected under 35 U.S.C. 103 as being obvious over Shriner, US 2013/0149866 in view of Kobayashi, US 2011/0031111.
Shriner is applied as above but does not expressly disclose the claimed aligning focus ring and movable lift pins.  Kobayashi discloses a plasma processing apparatus comprising an aligning focus ring 124 configured to assist positioning of the wafer W on the pedestal; wherein the pedestal is movable in a vertical direction to adjust a vertical position of the semiconductor wafer relative to the separation grid; and wherein the apparatus further comprises one or more movable lift pins 172 configured to support the semiconductor wafer, the lift pins moveable in a vertical direction to adjust a vertical position of the semiconductor wafer relative to the separation grid (see, for example, figs. 1 and 12-16B, and their descriptions).  Therefore, in view of this disclosure it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shriner as to comprise the claimed aligning focus ring, and movable lift pins because such means are known and used in the art as a suitable means for effectively, efficiently, and accurately positioning a substrate in a substrate processing apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-2, 4-5 and 7-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/892723. 
Claims 1-20 of copending Application No. 15/892723 disclose the invention substantially as claimed except the wafer comprising a bevel portion, wherein the plurality of holes of the separation grid overlap the bevel portion of the wafer, and the plurality of holes extending over each side of the bevel portion by about 20% of a size of the bevel portion of the wafer.  With respect to the plurality of holes of the separation grid overlap the bevel portion of the wafer, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of claims 1-20 of copending Application No. 15/892723, is capable of being used to treat a semiconductor wafer having a bevel portion.  Additionally, and regarding the plurality of holes extending over each side of the bevel portion by about 20% of a size of the bevel portion of the wafer, it should be noted that such limitation is directed to a method 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 8-13 of applicant’s remarks, filed 03/11/2021, with respect to the rejections of the claims over the Ma et al., Tahara et al. and Ferris et al. references have been fully considered and are persuasive.  The rejections of the claims over the Ma et al., Tahara et al. and Ferris et al. references have been withdrawn. 
03/11/2021, with respect to the Shriner reference, have been fully considered but they are not persuasive. Applicant argues that Shriner does not explicitly teach that the outer portion 110b extends from the edge of the baffle plate toward the center of the baffle plate by a distance such that the edge portion of the wafer 122 is overlapped by a specific amount.  The examiner respectfully contends that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Shriner is capable of being used to treat a semiconductor wafer having a bevel portion so that the plurality of holes extend over each side of the bevel portion by about the claimed 20% of a size of the bevel portion of the semiconductor wafer.  Additionally, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Furthermore, and this notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the amount, position and/or extension over the substrate of the plurality of holes during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 1, 2021